DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,559,050. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the parent anticipate those of the instant application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites (additional limitations crossed out):
A method, comprising: 
receiving,advertisements and residential mailing addresses of the one or more persons from whom the notifications were received; 
generating, 
transmitting, 
assessing, 
in response to at least one person of the one or more persons being determined to have failed to access the at least one electronic representation of the at least one advertisement according to the requirement:
updating,
generating, 
The above limitations, as drafted, is a process that, under its broadest reasonable interpretation covers advertising activities, as well as processes that may be performed mentally and/or with a pen and paper.  Other than reciting the steps as being performed by a “computer system” (Claim 1), a “memory coupled to a processor” (Claim 11), or a “computing device” (Claim 18), nothing in the claims preludes the steps as being described as an advertising activity, or a process that may be performed mentally and/or with a pen and paper.  For example, but for the computing element language, the limitations merely describe an advertising activity of creating and updating an advertising mailing list.  If a claim limitation, under its broadest reasonable interpretation, describes an advertising activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Further the limitations of “receiving…notifications”, “generating…a scrubbed mailing address list”, “assessing…whether the one or more persons…have accessed at least one electronic representation of at least one advertisement”, “updating…the scrubbed mailing address list”, and “generating....an update for the at least one advertiser” describe steps that that may be performed mentally and/or with a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, describes a process that may be performed mentally and/or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claims 11 and 18 feature language similar to those of claim 1, and are therefore rejected using the same rationale.
The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of  a “computer system” (Claim 1), a “memory coupled to a processor” (Claim 11), or a “computing device” (Claim 18) to perform the steps. These additional elements are recited at a high level of generality (see at least Pages 19-20) such that they amount to no more than mere instructions to apply the exception using generic computing components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “computer system” (Claim 1), a “memory coupled to a processor” (Claim 11), or a “computing device” (Claim 18) to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not found to be patent eligible.
Claims 2-10 are dependent on claim 1, and includes all the limitations of claim 1.  Claims 12-17 are dependent on claim 11, and include all the limitations of claim 11.  Claims 19-20 are dependent on claim 18, and include all the limitations of claim 18.  Therefore, they are also directed to the same abstract idea.  Claims 3 and 13 feature “transmitting, by the computer system, the at least one electronic representation of the at least one advertiser for the at least one advertiser to the one or more persons from the received notifications”.  However, this is merely a conventional function as evidenced by Symantec which featured receiving or transmitting data over a network.  The remaining dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely further narrow the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bogad (US 2015/0127571) teaches users opting in to electronic communications instead of physical mail (Para. [0023])
Hanson (US 2012/0010937) teaches users agreeing to receive correspondence electronically instead of through paper mail (Para. [0056])
McKenna (US 7,610,627) teaches a marketer removing email addresses from a list and providing the list to an affiliate, wherein the affiliate then conducts email campaigns against only the email addresses in the reduced list (Col. 2, Lines 8-17)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261. The examiner can normally be reached Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681